DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 03/11/2021.
	
Status of Rejections
The rejection(s) of claim 3 is/are obviated by applicant’s cancellation.
The rejection(s) of the claims under 35 USC 1112(b) is/are withdrawn.
New grounds of rejection are necessitated by applicant’s amendment. 

Claim(s) 1, 2, and 10 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (EP 0143582 A2) in view of Chlanda et al (US 4,766,161 referred to as 161 herein), Eng et al (US 3,925,174) and Chlanda (US 5,049,250). 

Claim 1: Lee teaches a bipolar membrane (see e.g. abstract of Lee) in which a cation-exchange membrane and an anion-exchange membrane are joined to each other (see e.g. abstract of Lee), and said cation-exchange membrane is supported by a polyolefin reinforcing member (see e.g. page 5, lines 23-25 of Lee) and, further, contains a polyvinyl chloride (see e.g. page 4, lines 15-16 of Lee)

Lee teaches that the polyvinyl chloride is present in an amount of at least 7% (a solution of 7% PVC precursor that is reacted, dried, and cleaned to form the cation-exchange membrane. The solvents in the solution would be removed after polymerization and that amount of PVC would be higher than the initial 7%, see e.g. page 10, Example 1 of Lee). Additionally, 161 teaches that a suitable weight ratio of polyvinyl polymer to cation exchange can range from 1:2-2:1 (see e.g. col 4, lines 60-64 of 161) for cation exchange membranes used in bipolar membranes (see e.g. abstract of 161). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the membrane of Lee by including the weight ratio range of 161 because 161  teaches this range is suitable for cation exchange membranes in bipolar membranes. The taught values overlap with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a 

The limitation “a leakage ratio of gluconic acid at 60°C is not more than 1.0%” is an intended function/feature of the membrane. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Lee teaches all the required structure of the claim and would render the intended function limitation obvious.

Furthermore, the instant disclosure describes the leakage ratio as being representative of the cation membrane’s ability to prevent the diffusion of anions (see e.g. [0023] of the instant PGPub). Eng teaches that “The cationic membranes oppose or prevent the passage of anions” (see e.g. col 4, lines 53-55 of Eng) and Chlanda teaches that the anions are blocked by the negatively charge membrane, but some anions can pass through the membrane (see e.g. col 6, lines 44-61 of Chlanda). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cation-exchange membrane by adjusting the charged groups and structure of the cation-exchange membrane to minimize the flow of anions through the membrane.

Claim 2: This claim is an intended use/function for the membrane. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Lee in view of 161, Eng, and Chlanda teaches all the required structure of the claim and would render the intended function limitation obvious. Furthermore, Lee does not mention any peeling occurring. 

Claim 10: This claim is an intended use/function for the membrane, the use being using the membrane to measure the leakage ratio. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Lee in view of 161, Eng, and Chlanda teaches all the required structure of the claim and would render the intended function limitation obvious.

Response to Arguments
Applicant's arguments filed on 03/11/2021 have been fully considered but they are not persuasive. 

On page(s) 3-4, the applicant argues that Lee teaches PVC amounts ranges from 50 to 74%. This is not considered persuasive. It appears the applicant based their calculations on the PVC and other polymer relative values. For example, Example 1 teaches 6% and 6% cation exchange resin and the applicant argues this equates to 50% PVC in the final membrane. However, it is not clear if this calculation is the correct way of determining the final PVC% in the finished membrane considering Lee teaches PVC in multiple layers of the membrane. Furthermore, 161 has been cited showing the claimed range is obvious. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795